DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7 and 9-11 are pending.  Claims 12-15 were canceled in the Reply filed 7/05/2022.  Claims 1-7 are withdrawn.  Claims 9-11 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group IV (original claims 8-9) and the species of method for producing an endotoxin detecting agent comprising expressing a protein represented by SEQ ID NO: 2 in a host cell as described at ¶¶[0178]-[0180] of the Specification filed 3/8/2019, in the reply filed on 12/10/2021 was previously acknowledged.
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
The originally elected species was identified as reading upon original claims 9-15 as described at ¶¶[0178]-[0180] of the Specification filed 3/8/2019, and is therefore understood to comprise the steps of expressing each of three cDNAs each in separate mammalian host cells (see, e.g., Spec. filed 3/08/2019 at ¶[0178]), the step of collecting culture supernatant fractions comprising the recombinant proteins (e.g., instant SEQ ID NOs: 2, 6, and 14) (see, e.g., Spec. filed 3/08/2019 at ¶[0178]-[0179]), and then combining the resulting recombinant proteins into a endotoxin detecting agent (see, e.g., Spec. filed 3/08/2019 at ¶¶[0180]-[0182]).
In view of the extensive amendments filed 07/05/2022, the amended claims are understood to continue reading upon the originally elected species. The originally elected species has been examined again, and again deemed obvious in view of the prior art as applied below. 
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 9-11 are presently examined.

Priority
Priority to PCT/JP2017/037629 (Filed 10/18/2017) is acknowledged. 
A certified English translation of JP2016-204729 (filed 10/18/2016) does not appear to have been placed on record (see, e.g., 37 CFR 41.154(b), 35 U.S.C. 119(b)(3), 35 U.S.C. 372(b)(3); 37 CFR 1.55(g)(3)-(4), MPEP § 213.04).

Information Disclosure Statement
In the previous action, Applicant was advised that per MPEP 2001 and 37 CFR 1.56, there is a duty to disclose information material to patentability.  Applicant was further advised documents pertinent to the Examination of related Application No. 14/650,767 appear relevant to patentability, including the Declarations filed 10/12/2017, 2/22/2018, and 6/14/2018 in that Application.  Such documents appear to be information material to patentability1 because an instantly named inventor explicitly discussed how information in an earlier filed application would be extended to include Limulus Polyphemus, resulting in patent US 10,144,923 B2 (Dec. 4, 2018).  Accordingly, Applicant was previously informed that such information was material to patentability, and informed that these and all related documents known to relevant individuals (see, e.g., 37 CFR 1.56(c)-(d)) should be placed on record in an IDS.  Applicant failed to place such information on record in the Reply filed 07/05/2022 after being informed that it was material to patentability.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended, independent claim 9 is representative of the pending claim scope:
9. (Currently Amended) A method for producing an endotoxin detecting agent comprising a recombinant first protein, comprising:
 expressing in a host cell the recombinant first protein encoded by a cDNA construct containing the cDNA which is any of the following (A) to (D):
expressing in a host cell a recombinant second protein encoded by a cDNA construct containing a cDNA which is any of the following (A’) to (B’),
expressing in a host cell a recombinant third protein encoded by a cDNA construct containing a cDNA which is any of the following (A”) to (B”), and
incorporating the first protein, the second protein, and the third protein into the endotoxin detecting agent as the constituent components:
(A) cDNA that contains the base sequence represented by SEQ ID NO: 1 or 3;
(B) cDNA that contains a base sequence having 95% or more identity with the base
sequence represented by SEQ ID NO: 1 or 3, and encodes a protein having factor C activity;
[[(D)]] (C) cDNA that encodes a protein containing the amino acid sequence represented by SEQ ID NO: 2 or 4; and
[[(E)]] (D) cDNA that encodes a protein containing an amino acid sequence having 95% or more identity with the amino acid sequence represented by SEQ ID NO: 2 or 4, and having factor C activity;
(A’) a cDNA that encodes a protein containing the amino acid sequence represented by SEQ ID NO: 6, 8, 10, or 12; and 
(B’) a cDNA that encodes a protein containing an amino acid sequence having a 95% or more identity with the amino acid sequence represented by SEO ID NO: 6, 8, 10, or 12, and having factor B activity;
(A’’) a cDNA that encodes a protein containing the amino acid sequence represented by SEQ ID NO: 14, 16, 18, 20, or 22: and
(B’’) a cDNA that encodes a protein containing an amino acid sequence having a 95% or more identity with the amino acid sequence represented by SEQ ID NO: 14, 16, 18, 20, or 22, and having proclotting enzyme activity,
wherein the host cell is a mammalian cell or an insect cell.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The preamble statement “for producing an endotoxin detecting agent” is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claim 1 (see, e.g., MPEP §§ 2111.02(II), 2111.04(I)). 
The claim is understood to recite and require three different host cells, one for each recombinantly expressed protein.  Accordingly, the phrase “wherein the host cell is a mammalian cell or an insect cell” renders the claim indefinite for lack of antecedent basis. For purposes of applying prior art, all cells are reasonably inferred to be mammalian or insect cells.
SEQ ID NO: 1 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 1 is the “full-length” cDNA encoding the naturally-occurring factor C protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0022], [0154], [0173]).
SEQ ID NO: 2 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 2 is the factor C protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0022], [0154], [0173]).  Accordingly, prior art references to the Factor C protein of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 2.
SEQ ID NO: 5 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 5 is the “full-length” cDNA encoding the naturally-occurring Factor B protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0049], [0145]-[0146], [0174]-[0175).
SEQ ID NO: 6 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 6 is the Factor B protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0049], [0145]-[0146], [0174]-[0175).  Accordingly, prior art references to the Factor B protein of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 6.
SEQ ID NO: 13 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 13 is the “full-length” cDNA encoding the naturally-occurring proclotting enzyme of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0056], [0145]-[0146], [0176]-[0177]).
SEQ ID NO: 14 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 14 is the proclotting enzyme of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0056], [0145]-[0146], [0176]-[0177]).  Accordingly, prior art references to the proclotting enzyme of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 14.
At amended, independent claim 9, the phrase “having [] activity” is understood to be a functional limitation, but it is prima facie unclear what species sharing 95% sequence identity with the recited sequences exhibits factor “[] activity” as recited.  No minimum level of activity is recited or required.  No structure/function relationship is identified on record.  For purposes of applying prior art, it is reasonable assumed that all proteins (or sequences encoding proteins) sharing 95% sequence identity or more with such sequences necessarily satisfy this functional limitation, unless otherwise stated. 
Newly added claims 10-11 have been rejected as indefinite for lack of antecedent basis.  For purposes of applying prior art, claims 10-11 are understood to be fully satisfied by any prior art method that further isolates, purifies, or collects recombinantly at least one protein within the scope of amended claim 9.
Additional claim interpretations are set forth in the rejections below.

Withdrawn Claim Rejections
The rejection of claim 9 under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 5858706 (Ding et al; Jan. 12, 1999) as evidenced by US 5712144 (Ding et al.; Jan. 27, 1998), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 6645724 (Ding et al; Nov. 11, 2003), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 6,849,426 B2 (Chen et al; Feb. 1, 2005), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 9,040,254 B2 (Tamura et al.; Published May 26, 2015; filed Jul. 6, 2007; common Applicant Seikagaku Corporation), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,040,254 B2 (Tamura et al.; Published May 26, 2015; filed Jul. 6, 2007; common Applicant Seikagaku Corporation), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10144923 B2 (Mizumura et al.; Published Dec. 4, 2018; filed Dec. 10, 2013), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 12 of U.S. Patent No. US 10982202 B2 (Mizumura et al.; Published Apr. 20, 2021; filed Dec. 10, 2013), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.
The rejection of Claims 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 21 of U.S. Patent No. US 11,236,318 B2 (Mizumura et al.; Published Feb. 1, 2022; filed Dec. 10, 2013), is withdrawn in view of the amendments filed 07/05/2022 requiring a second and third protein, and additional steps.

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the host cell is a mammalian cell or an insect cell" at the final line.  There is insufficient antecedent basis for this limitation in the claim. Amended claim 9 ostensibly refers to three host cells, and therefore it is unclear if the “wherein” statement limits one host cell, all host cells, or if Applicant means to claim three separate proteins expressed within a single host cell.  Accordingly, claim 9 is rejected as indefinite.
Claim 9 now recites the step of “incorporating” three proteins “into the endotoxin detecting agent”.  The term “incorporating” is undefined on record. It is unclear what the step of “incorporating” does or does not include.  For example, it is unclear if these components are “mixed” into a single composition, if each component is left separate (i.e., if the “endotoxin detecting agent” is synonymous with “endotoxin detecting kit”), if the “incorporating” step involves whole cells (note: claim 9 does not require purification or isolation of proteins), cell lysates, purified proteins, or something else. This is a material issue because claim 10 recites “collecting a solution fraction”, which implies that the “incorporating” at independent claim 9 broadly encompasses more than merely “collecting a solution fraction” and combining such fractions.  Critically, close prior art exists on record (see rejections and pertinent prior art section below), and an artisan would not reasonably be apprised of how to avoid infringement because it is unclear what “incorporating” means in the context of the instant claims (see, e.g., MPEP § 2173, noting that to satisfy 35 USC 112(b), the claims must be “clear so the public is informed of the boundaries of what constitutes infringement”).  For purposes of applying prior art, it is presumed that the step broadly encompasses any kit or mixing of components suitable for use in the identification of endotoxins.
Claims 10 refers to an unspecified “ the expressed protein”, and a step of “collecting a solution fraction” from an unspecified host cell at claim 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 ostensibly refers to three host cells and three separate proteins, and it is unknown if the reference at claim 10 refers to a specific step and specific expression step, or to all steps and all expression steps.  Accordingly, claim 10 is rejected as indefinite.
Claim 11 depends directly or indirectly from an indefinite claim and fails to correct the indefinite issues therein, and is therefore also rejected as indefinite.
Accordingly, claims 9-11 are rejected as indefinite.

Maintained or Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2, 6, and 14 correspond to the naturally occurring Factor C protein, Factor B protein, and proclotting enzyme that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9-11, US’864 teaches and discloses the combination of generic recombinant Factor C, recombinant Factor B, and recombinant pro-clotting enzymes for use in endotoxin-detecting as shown at Figure 4 of US’864:

    PNG
    media_image1.png
    403
    518
    media_image1.png
    Greyscale

US’864 identifies that these three components are combined and used to detect endotoxins in an art-recognized method known as a “limulus test” (see, e.g., US’864 at ¶¶[0002]-[0006]).  Regarding claims 9-11 and “expressing” each recombinant protein in a host cell and then “incorporating” each protein together, US’864 identifies that these three components may be recombinantly and separately produced, and subsequently recombined to reconstitute this reaction (see, e.g., US’864 at ¶¶[0009]-[0010], [0211]; see also id. at claims 43-44, 51-54, 62-64); therefore, an artisan would readily appreciate that the three protein components could be recombinantly expressed in a host cell, and then recombined to reconstitute the “limulus test” (see, e.g., US’864 at ¶¶[0002]-[0010], [0211], claims 43-44, 51-54, 62-64; see also US’864 at ¶¶[0280], [0285]-[0287] noting that recombinant protein is recovered from the culture supernatant; see also id. at ¶¶[0210], [0234], [0290], [0295], [0315], [0317]).  Regarding claim 9 and the requirement that the host cell is a mammalian or insect cell, US’864 discloses suitable vector expression systems for mammalian cells and insect cells (see, e.g., US’864 at ¶¶[0207], [0227], [0229], [0278], [0283], [0289], [0293]-[0294]).  Therefore, artisans would have guidance to utilize mammalian or insect host cells to recombinantly express the proteins involved in the “Limulus test” (see, e.g., US’864 at ¶¶[0002]-[0010], [0211], claims 43-44, 51-54, 62-64; Figure 4).  Specifically, US’864 directs artisans to utilize “mammalian cells such as CHO, DG44, and HEK293 cells” (see, e.g., US’864 at title, abs, claims 51-52).  Regarding amended claim 9, and the Factor B and pro-clotting enzymes, US’864 identifies that the Factor B and the pro-clotting enzyme may be recombinantly produced in the same manner as Factor C (see, e.g., US’864 at ¶¶[0214]-[0218], [0222], [0224]-[0225] noting that the “descriptions about production of the Factor C of the present invention may also be applied mutatis mutandis to production of the Factor B and the Pro-Clotting Enzyme).  In sum, US’864 reasonably directs artisans to methods of producing an endotoxin detecting agent as shown at Figure 4 of US’864 and identified as a “limulus test” (see, e.g., US’864 at ¶¶[0002]-[0006]), wherein the “test” comprises three proteins (i.e., a recombinant Factor C, a recombinant Factor B, and a recombinant pro-clotting enzyme), which may be recombinantly expressed in mammalian or insect host cells, and then subsequently recovered from culture and combined together to form the “limulus test”.
	The prior art differs from the instantly claimed invention as follows: US’864 does not reduce to practice a “limulus test” comprising a recombinant Factor C, a recombinant Factor B, and a recombinant pro-clotting enzyme derived from the naturally occurring proteins in Limulus Polyphemus (American horseshoe crab).
	However, this difference would be obvious in view of the guidance provided by US’864.  Specifically, the term “horseshoe crab” would be interpreted in view of the definition of “horseshoe crab” in US’864, which applies to only four extant species, namely Limulus Polyphemus, Tachypleus tridentatus; Tachypleus gigas, and Carcinoscorpius rotundicauda (see, e.g., US’864 at ¶¶[0187]-[0188], [0201], [0214]-[0216]).  Therefore, an artisan would at once envisage and appreciate that the each set of homologs of each of Factor C, Factor B and the pro-clotting enzyme, from each species, could be utilized in an endotoxin assay (see, e.g., US’864 at ¶¶[0002]-[0006], Fig. 4, claims 62-64); accordingly, an artisan would readily appreciate and be motivated to utilize an embodiment wherein each of Factor C, Factor B and the pro-clotting enzyme were recombinantly produced forms of the naturally occurring sequences found in Limulus Polyphemus.  
As noted above, it is reasonably inferred that instant SEQ ID NOs: 2, 6, and 14 correspond to the naturally occurring Factor C protein, Factor B protein, and proclotting enzyme that naturally occur in Limulus Polyphemus (Atlantic horseshoe crab).  Therefore, the usage of such sequences, recombinant expression of such sequences, and combination of such components to obtain an endotoxin detecting agent would flow naturally from following the explicit guidance of the prior art and simply utilizing the proteins that naturally occur in Limulus Polyphemus to perform the exact “limulus test” taught and disclosed by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: First, the invention is the combination of prior art elements (i.e., a Factor C, Factor B, and proclotting enzyme of Limulus Polyphemus) according to known methods of recombinantly producing horseshoe crab proteins used in a limulus test as taught by US’864, to predictably yield the expected result of recombinantly produced Limulus Polyphemus Factor C, Factor B, and proclotting enzyme, which could be predictably and desirably combined to form an endotoxin detecting agent for use in a limulus test as taught and suggested by US’864.  Furthermore, each component merely performs its art-recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  Second, the invention is the simple substitution of the Limulus Polyphemus Factor B, Factor C, and proclotting enzyme into the explicitly claimed and exemplified methods as taught by US’864, which would predictably yield three recombinant Limulus Polyphemus proteins for use in combination in a limulus test (see, e.g., MPEP § 2143(I)(B)).  Third, the invention is the use or application of a known technique (e.g., recombinant production of Limulus Polyphemus horseshoe crab Factor B, Factor C, proclotting enzyme as taught and suggested by US’864) to obtain a known endotoxin detecting agent (e.g., the combined Limulus Polyphemus Factor B, Factor C, and proclotting enzyme), in the same way, to yield predictable results, namely recombinantly produced Limulus Polyphemus proteins suitable for combination to predictably yield an endotoxin detection reagent for use in a “limulus” assay as disclosed by the prior art (see, e.g., MPEP § 2143(I)(C), (D)).  Accordingly, the claimed invention is obvious.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-known in the prior art how to isolate and purify the DNA encoding a known homolog of a known protein of a known species in a related known species, and it is well-known how to use such homologous DNA in art-recognized expression system to yield and express the recombinant homolog protein.  Therefore, simply applying prior art methods applicable generally to Factor B, Factor C, and proclotting enzyme of horseshoe crabs to other, known and art-recognized homologs of Factor B, Factor C, and proclotting enzyme of one of only four extant species of horseshoe crab, in order to obtain homolog proteins (produced in the same manner a taught in the prior art) for use in the exact same methods (e.g., limulus test and endotoxin detection) taught by the prior art, is obvious.
Accordingly, claims 9-11 are rejected.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/092079 A1 (published 6/19/2014 in Japanese; identified as corresponding to PCT/JP2013/083082; cited in IDS filed 6/10/2019) as evidenced by the English Translation set forth in US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015; identified as corresponding to PCT/JP2013/083082) as applied to claim 9-12 above.
The English language equivalent of WO’079 (e.g., US’864) has been discussed at length above.  The pertinent teachings, disclosures, and rationales supporting a determination of anticipation and/or obviousness have been set forth above in view of the English Translation, and those discussions are incorporated herein.  
Therefore, claims 9-11 are rejected as obvious in view of WO’079 as evidenced by the English language equivalent of US’864.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.  Applicant traverses the maintained and revised rejection under 35 USC 103 at pages 8-9 of the Reply (see, e.g., Reply filed 07/05/2022 at 8 at 2nd full ¶ to 9 at 2nd full ¶), and these arguments have been addressed below.
As an initial matter, Examiner notes that Applicant did not acknowledge or address the Examiner’s rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (C), and (D).  Accordingly, these rationales and the facts underlying each rationale are undisputed on record.  Accordingly, it is undisputed that a prima facie case of obviousness was established.
Examiner notes that Applicant did not specifically acknowledge or dispute any factual findings made by the Examiner: Applicant did not dispute the Examiner’s identification that all parameters of the claimed invention were known in the art and previously practiced for homologs of the sequences utilized in the instantly claimed invention.  Applicant did not dispute that only four species of horseshoe crab are extant, and that Limulus Polyphemus (Atlantic horseshoe crab) is one of those four.  Applicant did not dispute that the prior art of US’864 expressly directs artisans to utilize mammalian and insect cells as host cells.  Applicant did not dispute that the prior art of US’864 teaches and identifies that the Factor B, Factor C, and proclotting enzyme of Limulus Polyphemus could be utilized to create a “limulus test” (see, e.g., US’864 at ¶[0187]-[0188], discussing Factor C; see also US’864 at ¶[0214], discussing Factor B’ see also US’864 at ¶¶[0218], discussing pro-clotting enzyme).  All factual determinations that were undisputed are therefore maintained.
Although not reduced to practice, the Factor B, Factor C, and proclotting enzyme of Limulus Polyphemus represent non-preferred embodiments expressly disclosed and contemplated by the prior art of US’864.  Per MPEP § 2123(I)-(II), prior art is applicable for all that they would have reasonably suggested to one of ordinary skill in the art, including nonpreferred embodiments.  Here, the express disclosure of sequences present in Limulus Polyphemus would have reasonable suggested the use of such proteins in the disclosed applications to one of ordinary skill in the art.
It is the Examiner’s understanding that Applicant traverses the rejection based solely upon the assumption that the Declaration filed 7/05/2022 is sufficient to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 and sufficient to rebut prima facie obviousness (see, e.g., Reply filed 07/05/2022 at 8 at 2nd full ¶ to 9 at 2nd full ¶).  This is incorrect because the Declaration fails to establish any unexpected results commensurate in scope with the requirements of MPEP § 716.02 for reasons discussed below in a separate section below, which directly addresses the Declaration; those discussions are incorporated herein.  
Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive for reasons set forth in the instant action.  Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment. 

Response to Declaration under 37 C.F.R. §1.132 by Hikaru Mizumura
The affidavit under 37 CFR 1.132 filed 07/05/2022 is insufficient to overcome the rejections of claims 9-11 as set forth in the instant Office action. A detailed explanation of why the affidavit or declaration is insufficient is provided below. The legal standards of review and consideration of Declaration under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Here, the Declarant is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. Here, the Declarant is attempting to establish unexpected results (see, e.g., Declaration at ¶¶5-6; Reply filed 07/05/2022 at 8 at 2nd full ¶ to 9 at 2nd full ¶). The legal requirements for establishing unexpected results are set forth at MPEP § 716.02.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
Regarding the assertion of unexpected and superior results, the Declarant directs the Examiner to “Residual Activity Measurements”. These data have been fully considered but not found sufficient to evidence unexpected or superior results as required by MPEP § 716.02 for the following reasons: 
First, MPEP § 716.02 requires a comparison of the “claimed invention and the prior art” (see, e.g., MPEP § 716.02; see also MPEP § 716.02(a)).  For example, MPEP § 716.02(e) requires a comparison of “[t]he claimed invention” with the closest prior art.  Here, the declaration fails to compare the “claimed invention”, which is not limited to Factor C, but is instead directed to method of producing an endotoxin detecting agent comprising three proteins (see instant claim 9).  Therefore, the declaration fails to satisfy the requirements of MPEP § 716.02.
Second, per MPEP § 716.02(b), the burden is on the Applicant to explain proffered data.  Here, the relevance of the data proffered, which does not pertain to the invention as actually claimed, is not explained.  No evidence that a resulting endotoxin detecting agent as claimed yields any unexpected results has been established.  Therefore, Applicant has failed to satisfy their burden under MPEP § 716.02(b).
Third, per MPEP § 716.02(d), the burden is on the Applicant to explain why proffered data is commensurate in scope with the claimed invention. Here, the claims encompass >>millions of species of methods because the claims broadly read upon numerous sequences sharing only 95% sequence identity with multiple sequences.  There is no evidence that any alleged unexpected results could be extended to any other species besides the exact sequences, host cells, vectors, and exact conditions tested.  However, the claim scope is not so limited.  Accordingly, the declaration fails to satisfy the requirements of MPEP § 716.02(d). 
Fourth, expected results are evidence of obviousness.  In view of the rejection and prior art of record, an artisan would readily predict and expect that any homologs derived from any species of horseshoe crab could be utilized in the Limulus Test exactly as suggested by US’864.  Accordingly, arguments reaffirming the validity of the US’864 disclosure regarding the predicted utility of such compounds and related methods is evidence of obviousness (see, e.g., MPEP § 716.02(c)(II)).  
Fifth, the proffered difference between Factor C appears to be more readily explainable by observing that the L. Polyphemus sequence was optimized for expression in CHO cells (Dec. at 2 at § Residual Activity Measurements, noting that the tested compound was “optimized for expression in CHO cells”, but that the US’864 sequence is not so identified. Accordingly, this is not evidence of unexpected results, but rather the expected result obtained by optimizing a sequence for expression in a particular organism (see, e.g., US’864 at ¶[0200]).  Therefore, the comparison in mammalian cells is not reasonably probative of the claim scope.  Notably, the difference in expression in insect cells, using a non-optimized sequence, may be less than 10% (21.8±2.0 - 32.7±2.0 includes 6.9).  A difference of 6.9 would be well within the ordinary range of expected variation (see, e.g., MPEP § 716.02, 716.02(a)).  Accordingly, such differences do not clearly and unambiguously establish unexpected results and therefore Applicant has not satisfied their burden under MPEP § 716.02(a), (b), or (d).
Accordingly, the data relied upon by the Declarant is insufficient to establish unexpected results and therefore is insufficient to overcome the rejections of record.  Accordingly, because the requirements of MPEP § 716.02 were not satisfied by the Declaration filed 07/05/2022, then the prima facie determination of obviousness has not been rebutted. 
In addition, it is noted that the Declaration fails to address, with specificity, the rejection set forth by the Examiner.  Specifically, the Declarant fails to discuss or consider the teachings of US’864 with respect to the clear and unambiguous guidance provided therein, directing artisans to utilize horseshoe crab proteins to desirably and predictably obtain limulus tests.  Accordingly, the overall invention appears obvious and no unexpected results pertaining to the invention, as actually claimed, has been set forth on the record at this time.
Weighing Objective Evidence
Although some differences exist, “[a]ny differences between the claimed invention and prior art may be expected to result in some differences in properties”, and this is not surprising nor sufficient to rebut prima facie obviousness (see, e.g., MPEP § 716.02).  Rather, “the issue is whether the properties differ to such an extent that the difference is really unexpected” (see, e.g., MPEP § 716.02).  Here, the differences identified by the Declarant appear to be directed to an unclaimed invention and otherwise appear attributable to codon optimization. 
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  Here, no evidence of unexpected results between the claimed invention and the closest prior art of record has been set forth for the reasons discussed above.  In contrast, a prima facie determination of obviousness has been set forth above, under MPEP § 2143(I)(A), (B), (C), and (D), and the facts and rationales set forth by the Examiner are undisputed at this time.  Accordingly, in view of the totality of the instant record, the evidence weighs strongly in favor of a determination of obviousness because the invention merely utilizes known homologs in the exact manner and exact purpose as suggested by the prior art, and the resulting “limulus test” yields only the predicted and expected result.  
Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that the prior art is extensive regarding the limulus test, the proteins involved, and methods of making such proteins.  The pertinent prior art below is not exhaustive.
US 4906567 (Mar. 6, 1990; cited in previous action) discloses lipopolysaccharide detection assays utilizing proteins in an amebocyte lysate of Limulus Polyphemus (see, e.g., US’567 at claims 1-2).
US 5594113 (Jan. 14, 1997; cited in previous action) provides motivation and guidance regarding the isolation and usage of endotoxin interacting proteins isolated from Limulus Polyphemus (see, e.g., US’113 at abs).
US 5716834 (Ding et al; Feb. 10, 1998; cited in previous action) is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112.  US’834 claims methods of producing Factor C proteins (see, e.g., US’834 at title, abs, claims 1-12).
US 5985590 (Ding et al; Nov. 16, 1999; cited in previous action) is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112.  US’590 claims a method of producing recombinant Factor C of a horseshoe crab in yeast cells (see, e.g., US’590 at claim 4).
US 7846678 (Pepe et al; Dec. 7, 2010; cited in previous action) pertains to endotoxin detection utilizing Factor C and lysates from Limulus Polyphemus (see, e.g., US’678 at claims 1, 9, 10-12). 
US 9725706 B2 (Buchberger et al.; Aug. 8, 2017; Filed Jun. 4, 2015; cited in previous action), claims recombinant production of Factor C and recovery from cell culture medium (see, e.g., US’706 at claims 1-2, 6, and 8-9).
US 2003/0054432 A1 (Chen et al.; Mar. 20, 2003; cited in previous action) pertains to a recombinantly produced horseshoe crab Factor C for use as a reagent for detecting endotoxins (see, e.g., US’432 at abs).  The claims identify that the Factor C may be from Limulus Polyphemus (see, e.g., US’432 at claims 1 and 3), that the Factor C may be recombinantly produced in Sf9 cells (see, e.g., US’432 at claims 7-8), and that such reagents could be utilized to detect endotoxins (see, e.g., US’432 at claims 11-12, 16-17).
US 2004/0235080 (Chen et al.; Nov. 25, 2004; cited in previous action) pertains to a recombinantly produced horseshoe crab Factor C for use as a reagent for detecting endotoxins (see, e.g., US’080 at abs).  The claims identify that the Factor C may be from Limulus Polyphemus (see, e.g., US’080 at claims 1 and 3), that the Factor C may be recombinantly produced in Sf9 cells (see, e.g., US’080 at claims 7-8), and that such reagents could be utilized to detect endotoxins (see, e.g., US’080 at claims 11-12, 16-17).
US 2011/0111441 (Kuroda et al.; May 12, 2011; cited in previous action) reviews and explains the Limulus test and the roles of Factor C, Factor B, and proclotting enzyme from horseshoe crabs (see, e.g., US’441 at ¶¶[0004]-[0005], [0019], [0032]. Fig. 1).  US’441 identifies that the Factor C protein may be made recombinantly (see, e.g., US’441 at [0038]-[0042]).
US 2015/0252405 A1 (Mizumura et al; Sep. 10, 2015; cited in previous action) claims a method for measuring an endotoxin in a test sample, utilizing a horseshoe crab factor C, factor B, and proclotting enzyme (see, e.g., US’405 at claim 1), and discloses that Limulus Polyphemus is one of four species of horseshoe crab (see, e.g., US’405 at ¶¶[0005], [0082]).
US 5858706 (Ding et al; Jan. 12, 1999; cited in previous action) claims a method of producing recombinant Factor C of a horseshoe crab in a host cell, namely yeast cells (see, e.g., US’706 at claims 7-11).   The method requires transforming a yeast cell with an expression vector comprising DNA encoding a Factor C protein of a horseshoe crab (see, e.g., US’706 at claim 7(i)).  US’706 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab.
US 5712144 (Ding et al.; Jan. 27, 1998; cited in previous action) evidences that one of ordinary skill in the horseshoe crab arts would readily appreciate that there are only four extant species of horseshoe crabs: Limulus Polyphemus, Tachypleus tridentatus; Tachypleus gigas, and Carcinoscorpius rotundicauda (see, e.g., US’144 at col 1 at lines 20-25).
US 6645724 (Ding et al; Nov. 11, 2003; cited in previous action) teaches, claims, and discloses an assay for endotoxin comprising 
...a recombinant Factor C of a horseshoe crab, wherein said recombinant Factor C is produced using a vector comprising a cDNA encoding Factor C, is obtained from an insect host cell culture... 
or 
...a recombinant Factor C of a horseshoe crab, wherein said recombinant Factor C is obtained from an insect host cell culture...
(see, e.g., US’724 at claims 11-13, 21).
Accordingly, an artisan would at once envisage methods of recombinantly producing Factor C of species of horseshoe crab, wherein recombinant Factor C is produced using a vector comprising cDNA encoding Factor C, wherein the recombinant Factor C is expressed in insect cells (see id).recombinant Factor C is “a cDNA encoding Factor C of Limulus” (see, e.g., US’724 at claim 10-13; see esp. id. at claim 13; see also US’724 at col 3 at lines 20-26).  Critically, “Limulus” is a genus of horseshoe crab, and the only extant species is Limulus Polyphemus (Atlantic horseshoe crab), and therefore, an artisan would readily infer and logically conclude that “Limulus” included the single extant species (see, e.g., US’724 at Example 2 at col 9 at line 23, to col 10 at line 55, claims 11-13, 21; see, e.g., id.; see esp. id. at Example 2 at col 10 at lines 1-46).
US 6,849,426 B2 (Chen et al; Feb. 1, 2005; cited in previous action) teaches, claims, and discloses reagents for endotoxin detection comprising “purified horseshoe crab Factor C protein” (see, e.g., US’426 at claim 1, 11), including wherein “the horseshoe crab is Limulus polyphemus” (see, e.g., US’426 at claims 3, 12).  Furthermore, US’426 explicitly identifies and claims that the Factor C protein may be made by the method including: 
....wherein the Factor C protein is made by the method of:
culturing a host cell comprising a vector encoding the Factor C protein in a supernatant under conditions such that the Factor C protein is expressed into the supernatant.
(see, e.g., US’426 at claims 16-17; see also id. at claim 7-8);
including wherein
....the host cell is an Sf9 cell. 
(see, e.g., US’426 at claim 17; see also id. at claim 8).
Therefore, an artisan would at once envisage the production, collection, isolation, and purification of a Factor C protein produced in insect cells by collecting and processing the supernatant wherein the Factor C protein was produced (see, e.g., US’426 at claim 1, 7-8, 11 and 16-17), for all horseshoe crabs, including “the horseshoe crab [] Limulus polyphemus” (see, e.g., US’426 at claims 3, 12).
US 9,040,254 B2 (Tamura et al.; Published May 26, 2015; filed Jul. 6, 2007; common Applicant Seikagaku Corporation; cited in previous action) claims a method, which recites and utilizes a “recombinant factor C”, wherein the recombinant factor C “has the same sequence as factor C produced by . . . Limulus polyphemus” (see, e.g., US’254 at claim 1).  Accordingly, methods of recombinantly producing the factor C of Limulus Polyphemus was fairly disclosed, claimed, and encompassed by the issued claims of US’254. US’254 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab, for the full scope of the allowed claims (see, e.g., US’254 at col 19 at lines 9-67).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.56(b)(1)-(3); see also Teva Pharmaceuticals USA, Inc. v. Sandoz, Inc., 789 F. 3d 1335 (2015), at 1343, stating “We have said before, and reaffirm today, that past and future prosecution of related patents may be relevant to the construction of a given claim term”.  See, also, Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed.Cir.2003), noting that “The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent”.